Citation Nr: 0309647	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-03 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for essential tremor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1989 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 RO decision which denied a reopened claim 
for service connection for essential tremor.  In accordance 
with 38 C.F.R. § 20.901, the Board requested a medical 
opinion on the claim from a specialist of the Veterans Health 
Administration of the VA (i.e., VHA opinion).  The Board 
received the VHA opinion in March 2003, and it was thereafter 
provided to the veteran's representative for review and 
comment.


FINDINGS OF FACT

The veteran's active duty included service in Southwest Asia 
during the Persian Gulf War.  An essential tremor was first 
manifest more than a year after active duty.  Essential 
tremor is a diagnosed disorder and was not caused by any 
incident of service.


CONCLUSION OF LAW

Essential tremor was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2002).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1989 
to May 1994.  This included service in Southwest Asia in 
1990-1991 during the Persian Gulf War.  His service medical 
records show normal neurological evaluations, and there is no 
mention of a tremor.  On a May 1994 medical history form for 
the service separation examination, the veteran denied any 
pertinent medical history.  On the May 1994 objective 
separation examination, the neurological system was normal.  

In June 1994, the veteran claimed service connection for 
various conditions, but he did not mention a tremor.

In July 1994, the veteran was given a VA general medical 
examination and other examinations.  There were no complaints 
or findings of a tremor, and neurological evaluation was 
normal.

In January 1997, the veteran first claimed service connection 
for a tremor.  He said he had noticed that his hands would 
shake, and he suggested this was due to service in Southwest 
Asia during the Persian Gulf War.  In a number of later 
statements, the veteran argued that his tremor was an 
undiagnosed illness subject to presumptive service connection 
based on his Southwest Asia service, or that possible 
chemical exposure and the use of medication while in 
Southwest Asia led to the development of his tremor.

At an August 1997 VA general medical examination, the veteran 
complained of various conditions which he related to his 
Southwest Asia service and possible chemical exposure while 
there.  Current examination findings included fine tremor of 
the hands. 

In September 1997, the veteran was given a VA neurological 
examination.  He gave a history of tremor in his hands, 
particularly on the left side, beginning about four years 
previously.  He stated that he had no family history of a 
similar tremor.  Following current examination, the 
impression was essential tremor of the upper extremities, 
greater on the left side.  The examiner stated that the 
tremor was most consistent with benign essential tremor.

In a statement dated in April 1998, the veteran's father said 
that he noticed tremors in his son's hands after he left the 
Army.  He stated that he had never been aware of his son 
having visible tremors before.  In a statement dated in May 
1998, a friend of the veteran indicated that he had known the 
veteran for three years, and during this time he had noticed 
numerous physical problems including shaking hands.

In November 1999, the veteran filed to reopen a previously 
denied claim for service connection for a tremor disorder.  
He contended that his tremor was caused by anti-chemical 
warfare medication, specifically pyridostigmine bromide (PB), 
which he took when in Southwest Asia.  He submitted a copy of 
an article concerning this medicine.  He also asserted that 
his tremor could be due to unknown chemicals and biological 
warfare agents to which he may have been exposed during the 
war.

In February 2000, the veteran was seen for neurologic 
consultation by a private physician, Dr. Diane E. Ross.  The 
veteran gave a history that he had a tremor in both arms and 
both legs since about 1992 or 1993.  He reported that when 
stationed in the Persian Gulf area he was exposed to 
chemicals and took prescribed PB.  He stated that his tremor 
began after the Gulf War, and that his family history was 
negative for tremor.  Following current examination, Dr. 
Ross's impression was a benign tremor.  She stated her belief 
that the veteran's service during the Gulf War was the most 
likely etiology for the tremor, based on the negative family 
history and the reported timing of the tremor's onset.  An 
additional report from Dr. Ross dated in April 2000 contains 
similar findings, notes that additional studies including an 
MRI were normal, and opines that the veteran's tremor was 
related to his exposure to toxic agents during the Gulf War.

In May 2000, the veteran was given a VA neurological 
examination.  He stated that his family began to notice 
shaking in his hands sometime in 1993.  He said that his 
symptoms started on his right side and gradually moved to his 
left side.  He indicated that had no family history of 
tremor.  It was noted that his tremor was position-related 
and was more obvious when his wrist was flexed.  It also 
affected his feet and legs, and was more prominent with 
dorsiflexion of the feet.  Following objective examination, 
the examiner's impression was an essential tremor for which 
there appeared to be a temporal relationship between his 
period of Gulf War service and the development of symptoms.  
It was noted that the veteran was in a combat zone during the 
war and he reported he was possibly exposed to chemical 
toxins.  The examiner stated that, to her knowledge, tremor 
was not a side effect of pyridostigmine (the medicine the 
veteran reportedly took while overseas), but the possibility 
of some other exposure being a factor in the development of 
the tremor could not be ruled in or out.

In June 2000, the veteran was given a VA general medical 
examination.  He gave a history of tremors in both hands and 
occasionally in the legs beginning one to two years following 
his return from the Persian Gulf.  The veteran said that this 
could be the result of exposure to unknown chemical or 
biological materials during his service in the Persian Gulf.  
Diagnoses included a history of essential tremors.

A claims folder includes copies of a number of articles and 
documents which contain general information on possible 
chemical exposure of Persian Gulf War veterans, and on 
studies which had been done in an attempt to find a possible 
relationship with later illnesses. 

A March 2003 VHA opinion, which was requested by the Board, 
was received from Dr. Jan Kucera, a neurologist at a VA 
Medical Center.  Dr. Kucera reviewed the claims folder 
including the veteran's medical records, and discussed 
research which had been done on the nature of tremors and 
their causes, including any relationship with Gulf War 
service.  A number of supporting medical articles were cited 
and discussed by Dr. Kucera.  The doctor said that the 
veteran's medical records and history made it very likely 
that he had a form of a neurodegenerative disorder which is 
commonly referred to as essential tremor.  The doctor 
described the nature of essential tremor, noting that it is a 
slowly developing condition, and while incidence of it 
increases with age, it can begin at any age.  It was noted 
that the etiology of essential tremor in most if not all 
cases was that it is an inherited/genetic condition.  It was 
noted that pathogenesis (causation) of essential tremor is 
unknown, and there are no associated neuropathological 
abnormalities.  After discussing studies which had been done 
in Gulf War cases, it was noted there was no clear evidence 
in the literature to support a possible association between 
this particular veteran's tremors and history of exposure to 
toxic war chemicals.  Dr. Kucera, citing medical literature, 
also indicated that it was unlikely that pyridostigmine 
bromide (PB) use by the veteran was a factor in his tremors.  
He stated that it was conceivable that some factor of the 
veteran's Gulf War experience had caused his tremors to 
become manifest at an earlier stage of his life than would 
otherwise have been the case, although such was entirely 
speculative.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim, and of his and 
the VA's respective responsibilities for obtaining evidence.  
Relevant medical records have been obtained, and VA 
examinations have been provided.  Additionally, the Board has 
obtained a VHA opinion to assist in deciding the claim.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic diseases of the nervous 
system, which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
illness provisions of 38 U.S.C.A. § 1117 were recently 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection. 

The Board notes that the veteran's tremor condition has been 
diagnosed as being an essential tremor.  As this is a 
diagnosed condition (rather than an undiagnosed condition) 
and is not one of the specified diagnosed conditions listed 
in the law, the legal provisions on service connection for 
Gulf War illnesses does not apply.  Service connection may 
nonetheless be established if the diagnosed essential tremor 
is otherwise satisfactorily linked to service. 

The service medical records from the veteran's 1989-1994 
active duty do not show an essential tremor.  The service 
records show normal neurological findings and history.  
Assuming that the one-year presumption of service connection 
applies to essential tremor, the medical evidence does not 
show the condition within the year after service, let alone 
to a compensable degree during that time.  The veteran first 
claimed service connection for tremors in 1997, and the first 
medical evidence of the condition is from 1997.  Some of the 
veteran's later statements, including his self-reported 
history transcribed by some doctors, relate that his tremors 
were present during active duty or shortly thereafter.  Yet 
the weight of the credible evidence shows that his essential 
tremor was not manifest until more than a year after service.  

Regarding the etiology of the veteran's essential tremor, Dr. 
Ross opined that the veteran's tremor is related to exposure 
to toxic agents during the Persian Gulf War.  However, there 
is no indication that Dr. Ross reviewed the veteran's medical 
records, and no medical evidence is cited to support her 
opinion.  As such, the opinion is speculative in nature.  It 
should be noted that even the reasonable doubt doctrine does 
not permit service connection based on pure speculation.  See 
38 C.F.R. § 3.102.

In contrast, the VHA opinion by Dr. Kucera essentially found 
that the veteran's essential tremor is an inherited 
condition, and that, short of speculation, there is no 
medical evidence to link the condition to chemical exposure 
or pyridostigmine bromide (PB) usage during Persian Gulf War 
service.  Dr. Kucera's opinion was based on a review of the 
veteran's claims folder and review of pertinent medical 
research (which the doctor cited and discussed at length).  
The VHA opinion is an excellent one, and of the medical 
opinions on file, it is the one which appears to be the best 
supported.  The Board finds that the VHA medical opinion is 
the most probative medical evidence in the present case.  See 
Wensch v. Principi, 15 Vet.App. 362 (2001).  

While the veteran, his father, and an acquaintance have 
expressed their belief that the veteran's essential tremor is 
related to his military service in the Persian Gulf, they are 
laymen, and as such have no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

In sum, the weight of the credible evidence establishes that 
the veteran's diagnosed condition of essential tremor was 
first manifest more than a year after his active duty, and it 
was not caused by any incident of service including 
experiences in Southwest Asia during the Persian Gulf War.  
The condition was not incurred in or aggravated by service.  
The preponderance of the evidence is against the claim for 
service connection for essential tremor.  Thus the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   


ORDER

Service connection for essential tremor is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

